Citation Nr: 0014896	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  98-02 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral eye 
disability , including as due to an undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by a skin rash, including as due to an undiagnosed 
illness.

4.  Entitlement to service connection for a disability 
manifested by foot cramps and sore joints, including as due 
to an undiagnosed illness.

5.  Entitlement to service connection for a disability 
manifested by loss of appetite and a blood disorder, 
including as due to an undiagnosed illness.

6.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with degenerative changes.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to 
December 1959, and from November 1990 to June 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1995 rating decision of the Department 
of Veterans Affairs (VA) Jackson, Mississippi, Regional 
Office (RO).  In June 1999, the case was remanded to the RO 
so that the veteran could be scheduled for a videoconference 
hearing.

The issue of entitlement to service connection for a 
disability manifested by stomach pains, which was listed as 
an issue on appeal in the June 1999 remand, is not on appeal.  
The claim was first denied in the November 1995 rating 
decision.  The veteran did not appeal that denial.  
Thereafter, it was denied by the RO again, in an April 1997 
rating decision.  The veteran filed a timely Notice of 
Disagreement (NOD) in February 1998, but he failed to perfect 
the appeal, notwithstanding that he was advised by a cover 
letter that accompanied a Statement of the Case (SOC) issued 
in September 1998 that this was necessary.  Accordingly, the 
Board does not have jurisdiction on this issue.
The issues of entitlement to service connection for a 
disability manifested by foot cramps and sore joints, 
including as due to undiagnosed illness and entitlement to 
service connection for bilateral hearing loss, which were not 
listed in the remand of June 1999 as issues on appeal, are 
properly before the Board.  Both issues were denied in the 
November 1995 rating decision, were subjects of an NOD in 
April 1996, and were discussed in an SOC in June 1996;, and 
the veteran perfected an appeal on these issues in August 
1996 and July 1996, respectively.

A videoconference hearing on this case was held on October 
28, 1999, before George Senyk, who is a Member of the Board, 
and was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b).  

The issue of entitlement to service connection for a 
bilateral eye disability does not encompass left eye 
pterygium, because that particular issue was denied by the RO 
in a February 1993 rating decision.  That decision is final 
since the veteran did not appeal it.  At the October 1999 
videoconference hearing, the veteran said that he was seeking 
service connection for a "growth" in his left eye, a 
statement that appears to represent an attempt to reopen a 
claim of service connection for pterygium.  The matter of 
whether new and material evidence has been submitted to 
reopen such claim is not properly before the Board; and it 
will not be addressed herein.  The veteran is hereby advised 
that he may reopen the claim by submitting new and material 
evidence.

The issues of entitlement to service connection for a 
bilateral eye disability, a skin rash, a disorder manifested 
by foot cramps and sore joints, and a disorder manifested by 
loss of appetite and a blood disorder, all including as due 
to an undiagnosed illness, will be addressed in a remand 
which follows this decision.


FINDINGS OF FACT

1.  It has not shown that the veteran has hearing loss 
disability in either ear.

2.  Lumbosacral strain with degenerative changes is not 
severe, does not have manifestations which approximate a 
level of impairment best characterized as severe, and 
produces no more than moderate limitation of lumbar motion.   


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.385 (1999).

2.  A rating in excess of 20 percent for lumbosacral strain 
with degenerative changes is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 5292, 5295 
(1999).


REASONS AND BASES FOR THE FINDINGS AND CONCLUSIONS

Service Connection for Bilateral Hearing Loss

The veteran contends that he should be service-connected for 
bilateral hearing loss, as he believes that this disability 
is currently manifested and had its onset during service.

At the outset, the Board notes that a person who submits a 
claim for veteran's benefits has the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has defined a well grounded claim 
as a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a), VA has a duty to assist the 
veteran in the development of his claim.  38 U.S.C.A. § 
5107(a).

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303.

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  

Service connection may be established for a current 
disability on the basis of a "presumption" under the law to 
the effect that certain chronic diseases manifesting 
themselves to a specific degree within a certain time after 
service must have had their onset in service.  See, 38 
U.S.C.A. §§ 1110, 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Service connection for 
sensorineural hearing loss (an organic disease of the nervous 
system) may be established on a presumptive basis if it is 
shown that the disease manifested itself to a degree of 10 
percent or more within one year from the date of the 
veteran's separation from active military service. 38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability," for the purposes of 
service connection.  Specifically, impaired hearing will be 
considered to be a disability for VA purposes when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.
The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  A 
claimant who seeks to establish service connection for a 
hearing loss disability must show, as is required in every 
claim for service connection for any disability, that the 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record, including 
that pertinent to service.  38 U.S.C.A. § 1110; C.F.R. §§ 
3.303, 3.304; Hensley v.Brown, 5 Vet. App. 155, 159-60 
(1993).

When a claimant has not met the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that a claim for service connection benefits is 
well-grounded, VA has no duty to assist him or her in the 
development of facts pertinent to such claim, to include 
obtaining medical opinions.  38 U.S.C.A. § 5107.  Further, if 
the veteran does not submit a well-grounded claim, the appeal 
of the claim must fail and VA is in fact precluded from 
further assisting the claimant in developing the claim.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. 78, 81 (1990); 
Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. for en 
banc consideration denied, No. 96-1517 (U.S. Vet. App. July 
28, 1999) (per curiam).

In the present case, the Board notes that the service medical 
records for the veteran's first period of active military 
service are not in the file.  This issue can nevertheless be 
decided at this time without any additional development 
because, as discussed in this section, one of the Caluza 
criteria for the submission of a well grounded claim for 
service connection has not been met and there is, 
consequently, no need to further assist the claimant.

On VA audiological evaluation in July 1991, audiometry was 
reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
20
20
LEFT
15
15
20
25
30
On March 1994 Persian Gulf Registry VA examination, it was 
noted that the veteran complained of a three to four-year 
history of difficulty hearing, especially regarding 
background noises.  Audiometry was reported as:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
25
25
LEFT
25
20
20
30
35

Word recognition scores were 94 percent for each ear.

On VA audiological evaluation in March 1995, audiometry 
revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
25
25
LEFT
20
20
25
25
30

Word recognition scores were 96 and 94 percent, in the right 
and left ears, respectively.  The examiner stated that while 
there was a mild high frequency sensorineural hearing loss in 
the left ear, but "no evidence of medically correctable 
hearing loss."

A June 1998 private audiological evaluation revealed the 
following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
50
55
LEFT
55
65
80
90
80

On November 1998 VA audiological evaluation, puretone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
25
25
LEFT
10
15
25
20
30

Speech recognition was 90 percent correct on the right, 80 
percent correct on the left.  It was noted that the veteran 
was found to have mild sensorineural hearing loss in the left 
ear in March 1995, and that he now reported "continued 
difficulty with hearing, primarily in the left ear," he 
offered "no ear complaints."  The impression was: hearing 
within normal limits on the right, through 4000Hz, and mild 
sensorineural hearing loss at the 4000Hz level, on the left.  
The examiner noted that there was "no evidence of medically 
correctable hearing loss," that the speech (or word) 
recognition scores were "disproportionately poor for [the] 
degree[s] of pure tone threshold [obtained]" and that, 
consequently, the "validity of [the] word recognition scores 
is considered questionable" and "the [a]djudication should 
be based on puretone thresholds."

The Board finds that the threshold Caluza requirement of a 
present disability is not met in the instant case.  
Audiometric testing under VA standards has consistently 
failed to show that the veteran has a hearing loss disability 
by VA regulatory criteria.  The Board is cognizant of the 
fact that private testing in June 1998 appears to have shown 
hearing loss disability.  However, such hearing loss was not 
shown on the only tests conducted under VA guidelines (thus, 
the only tests valid for a determination whether there is 
hearing loss disability under regulatory standards), the VA 
official certified audiometric studies.  Although November 
1998 speech recognition scores appeared to show a hearing 
loss disability, the certifying examiner stated that those 
scores were not reliable, and should be discounted. 

Inasmuch as hearing loss disability is not shown in either 
ear, the claim of entitlement to service connection for 
bilateral hearing loss is not well grounded, and must be 
denied.   

The Board notes that the veteran has not reported that there 
is any competent evidence outstanding that, if obtained, 
would serve to well ground this claim. 

A Rating in Excess of 20 percent for Lumbosacral Strain with 
Degenerative Changes

Initially, the Board finds that this claim is well-grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The veteran 
alleges that his lumbosacral strain has become more 
disabling.  The facts relevant to this appeal have been 
properly developed and VA's obligation to assist the veteran 
in the development of his claim is satisfied.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40; see, also, DeLuca v. Brown, 8 Vet. 
App. 202, 205-206.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, atrophy of 
disuse, as well as instability of station, disturbance of 
locomotion and interference with sitting, standing and 
weight-bearing.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The facial expression, wincing, etc., 
on pressure or manipulation should be carefully noted and 
definitely related to affected joints, as the intent of the 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and 
actually painful, unstable or malaligned joints due to healed 
injury as entitled to at least the minimum compensable rating 
for that joint.  38 C.F.R. § 4.59.

Arthritis substantiated by X-Ray will be rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When, however, 
the limitation of motion is noncompensable under such code, a 
10 percent rating is to be assigned for each major joint or 
group of minor joints affected by limitation of motion, to be 
combined, but not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Codes 5003, 
5010.  In the absence of evidence of limitation of motion, a 
10 percent rating will be assigned if there is X-Ray evidence 
of involvement of two or more major joints, or two or more 
minor joint groups, to be increased to 20 percent if there 
are also occasional, incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Code 5003.

The veteran's lumbosacral strain with degenerative changes is 
currently rated 20 percent disabling under Code 5295, which 
provides for such a rating when the lumbosacral strain is 
productive of muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in the standing 
position.  A 20 percent rating is also warranted when there 
is moderate limitation of the motion of the lumbosacral 
spine.  38 C.F.R. § 4.71a, Code 5292.  A 40 percent rating is 
warranted when there is severe limitation of motion or when 
there is severe lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion, with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion (Code 
5295).  It is noteworthy here that since the criteria under 
Codes 5292 and 5295 both involve limitation of motion, 
assignment of separate ratings for the same disability entity 
under these two codes is prohibited by the rule against 
pyramiding.  38 C.F.R. § 4.14.

On August 1997 VA "spine" examination, the veteran 
complained of chronic lower back pain and difficulty with 
such activities as bending, lifting, stooping, and prolonged 
sitting or walking.  He described intermittent episodes of 
pain radiating from the back into either or both legs down to 
the feet and said that, in general, the pain was more often 
and more severe on the left side.  On physical examination, 
it was noted that he walked with an antalgic limp on the 
left.  He stood erect, and there was no back muscle spasm.  
There was a focal area of tenderness in the left 
paravertebral region.  On range of motion testing, he 
demonstrated 55 degrees of flexion and 25 degrees of 
extension, with no particular pain noted on either movement.  
Right and left lateral bending to 35 and 25 degrees, 
respectively, with some pain on motion, greater to the left.  
Right and left lateral rotation was to 40 and 30 degrees, 
respectively, again with some pain on motion, greater on the 
left.  The veteran performed a fair heel and toe walk, and 
was able to squat between one third and one half of the way 
down and arise again.  The left quadriceps muscle was two cm. 
smaller than the right, and the left calf was one cm. smaller 
than the right.  Reflexes were intact at the knees and 
ankles, sensation appeared to be intact to pinprick, and 
there were complaints of back pain when straight-raising the 
left leg to 30 degrees.  X-Rays revealed what appeared to be 
mild scoliosis but possibly "could be artifactual due to 
patient positioning," as well as marked L4-L5 disc space 
narrowing with the vacuum disc phenomenon at that level, and 
hypertrophic spurring of L3, L4 and L5, with no other 
abnormalities seen.  The impression was "[c]hronic lumbar 
syndrome-service connected lumbosacral strain with traumatic 
degenerative changes."  The examiner noted that he would 
have the veteran scheduled for a neurological evaluation 
regarding left ankle clonus.

At a July 1998 RO hearing, the veteran said that his back 
pain was "from my neck all the way down," that the pain 
radiated down into his legs, and that he had trouble walking 
up and down stairs or sitting for long periods of time.  He 
also said that he had trouble sleeping because of his back.  
He did not wear a brace.  His last medication for the 
condition was Ibuprofen.  

On November 1998 VA neurological examination, the veteran 
reported that "[t]here are no new developments  " regarding 
his low back disorder.  His symptoms were "pain in his lower 
extremities mainly in the joints from time to time and 
intermittent numbness in the lateral aspect of the right foot 
and toes."  Examination of extremities revealed no motor 
abnormalities or sensory loss.  Gait, station and Romberg 
were all normal.  The veteran used a cane "for reassurance 
in case one of his joints in the lower extremity becomes 
painful."  His coordination was normal and, in the 
impression section of this report, the examiner wrote that 
there were "no neurologic abnormalities in this 
individual."

At the videoconference hearing in October 1998, the veteran 
said that his back disorder had "changed dramatically" 
lately, since he was not able to squat and "bounce around" 
any more, that "it hurts quite furious[ly] sometimes," that 
he felt the muscles in his back like "cramping up," that 
the back was tender to touch in certain places, and that he 
sometimes was unable to bend over and tie his shoelaces.  He 
had not been back to the VA hospital for treatment since the 
July 1998 RO hearing.  He was still taking the Ibuprofen then 
prescribed.  He had not seen any private physicians because 
he was "just not able to."

The veteran has complained of lower back pain, which he says 
limits the function of his lumbar spine, and for which he 
takes Ibuprofen.  The question before us is whether he meets 
the criteria for a rating in excess of 20 percent.  The 
competent evidence in the record does not show that the 
veteran meets such criteria.  He does not have severe 
limitation of lumbosacral spine motion, nor is lumbosacral 
strain severe, as reflected by listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending, loss of lateral motion, 
abnormal mobility on forced motion, or any other such 
symptoms.  Consequently, a schedular rating in excess of 20 
percent for lumbosacral strain with degenerative changes is 
not warranted.

In deciding the current matter, the Board has taken into 
consideration all the medical data descriptive of the 
functional impairment due to pain, weakness, etc., arising 
from the service-connected lumbosacral strain, with 
degenerative changes. The current 20 percent rating properly 
accounts for such factors.

The Board notes that the record shows that the RO considered 
the matter of referral of the claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) and decided that such a referral was not 
indicated.  The primary criterion for such referral is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that, 
while the Board is precluded by regulation from assigning an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board notes that the Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the evidentiary record with 
these mandates in mind, the Board agrees with the RO's 
conclusion to the effect that a referral for extraschedular 
consideration is not warranted. 


ORDER

Service connection for bilateral hearing loss is denied.

A rating in excess of 20 percent for lumbosacral strain with 
degenerative changes is denied.
REMAND 

The veteran contends that he is entitled to be service-
connected for a bilateral eye disability, a disability 
manifested by a skin rash, a disability manifested by feet 
cramps and sore joints, and a disability manifested by loss 
of appetite and a blood disorder, as he believes that these 
disabilities were all incurred sometime during his first or 
his second period of active military service. After a review 
of the record, the Board finds that additional development is 
necessary at this time.  In particular, it is noted that the 
record before the Board is incomplete, since certain service 
medical records and postservice medical records appear to be 
missing from the file.  Insofar as the record is incomplete, 
the Board cannot at this time proceed to even consider the 
initial question of whether the claims are well grounded.  
Instead, further development is necessary.

Service medical records from the veteran's first period of 
active military service are not in the file, notwithstanding 
the fact that the RO indicated, in an April 1997 rating 
decision, that they were reviewed at that time.  It appears 
that the records, or copies of them, were returned to the 
National Personnel Records Center (NPRC) in December 1998.  
(See, in this regard, a November 1998 NA Form 13023, and a 
December 1998 letter from the RO to the NPRC.)  Reports of 
any medical history or examination produced in conjunction 
with the veteran's reenlistment in November 1990, which are 
certainly pertinent to most of the claims hereby on appeal, 
are not of record either.  All this evidence must be secured.

The Board also notes that, at the October 1999 
videoconference hearing, the veteran indicated that he 
received medical treatment at "Tulane University" two or 
three months after his discharge in June 1991.  He also said 
that he had "some records at  home" and that he would be 
sending copies of them to the Board.  The only records from 
Tulane Dermatology Affiliates in Meridian, Mississippi that 
the veteran submitted since the hearing consist of duplicates 
of evidence already in the record revealing medical 
consultations at Tulane in 1998.  Thus, 1991 records may 
still be available.

At the videoconference hearing, the veteran also reported he 
had undergone a Persian Gulf medical examination at the 
Keesler Air Force Base in Biloxi, Mississippi, in 1998.  
Among the medical evidence he submitted after the 
videoconference hearing were some medical records, apparently 
produced in July 1998, that appear to be part of such an 
examination.  This evidence seems to be incomplete, as it 
contains mostly reports of subjective complaints and 
information provided by the veteran, presumably prior to the 
actual examination.  

The veteran also said at the videoconference hearing that he 
received treatment for his eye problems at Whitman Air Force 
Base in Missouri and Scott Air Force base in Illinois.  This 
evidence is not in the claims file, and should be obtained.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should secure and associate 
with the file the following: 

A.  The service medical records for 
the veteran's first period of active 
military service;

B.  Any additional service medical 
records from the veteran's second 
period of active military service 
that are not yet of record, such as 
reports of medical history and 
medical examination produced in 
conjunction with the veteran's 
reenlistment in November 1990;

C.  Copies of the medical records 
reportedly produced at Tulane 
Dermatology Affiliates shortly after 
the veteran's discharge in June 
1991;

D.  Copies of records of the 
veteran's 1998 Persian Gulf medical 
examination; and
E.  Copies of any other medical 
evidence that is pertinent to the 
matters on appeal and is not yet of 
record, to include any records 
produced a the Whitman Air Force 
Base in Missouri or at Scott Air 
Force Base in Illinois.

2.  After the development requested above 
is completed, the RO should again review 
the record and readjudicate the four 
remaining issues.  If any claim remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
given the opportunity to respond.

The case should then be returned to the Board.  The veteran 
need take no action until he is notified.  He is advised that 
he has the right to submit additional evidence and argument 
on the matters that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The above claims must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 



